Order entered September 21, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01011-CV

                                JULIAN ROSS, Appellant

                                            V.

    SPERO HOLDINGS, LLC A NEVADA LIMITED LIABILITY COMPANY, AND
   DANIEL JAMES MANAGEMENT, INC., A NEVADA CORPORATION, Appellees

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-04473-2016

                                        ORDER
      Before the Court is appellant’s September 20, 2017 motion for extension of time to file

brief. We GRANT the motion and ORDER the brief filed no later than November 6, 2017.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE